--------------------------------------------------------------------------------

EXHIBIT 10.1

 
WEBSITE HOSTING AND LICENSE AGREEMENT
 
This WEBSITE HOSTING AND LICENSE AGREEMENT (the “Agreement”) is made and entered
into this 20th day of May, 2008 (the “Effective Date”), by and between
ZZPartners, Inc., a Nevada corporation (“Licensee”), and ZenZuu, Inc., a Nevada
corporation (“Licensor”).  Licensee and Licensor may be referred to herein
individually as a “Party” and, collectively, as “Parties.”
 
RECITALS
 
WHEREAS, Licensor has developed and is the sole and exclusive owner of a global
social network database (the “Database”) and an advertising revenue-sharing
model (the “Revenue-Sharing Model”), which it promotes and markets on Licensor’s
Internet website located at www.zenzuu.com (the “Site,” together with the
Database and the Revenue-Sharing Model, the “Products”);
 
WHEREAS, Licensor developed and is the sole and exclusive owner of all know-how
and information relating to the Products, together with all trade secrets,
knowledge, technology, software, means, methods, processes, practices, formulas,
instructions, skills, techniques, procedures, experiences, ideas, designs,
drawings, assembly procedures, computer programs, apparatuses, specifications,
data, results and other material, including manufacturing procedures and test
procedures and techniques, (whether or not confidential, proprietary, patented
or patentable), that Licensor utilizes or later acquires in connection with the
operation of Licensor’s business (“Licensor Technology”), which Licensor
Technology, together with and all improvements, whether to the foregoing or
otherwise, and other discoveries, developments, inventions, and other
intellectual property (whether or not confidential, proprietary, patented or
patentable), industrial rights and other intellectual property rights related to
the Products, including, without limitation, all (i) patents, reissues of and
reexamined patents, and patent applications, whenever filed and wherever issued,
including, without limitation, continuations, continuations-in-part, substitutes
and divisions of such applications and all priority rights resulting from such
applications, (ii) rights associated with works of authorship, including,
without limitation, copyrights, moral rights, copyright applications and
copyright registrations; (iii) rights associated with trademarks , service
marks, trade names, logos, trade dress, goodwill and the applications for
registration and registrations thereof; (iv) rights relating to the protection
of trade secrets and confidential information; (v) rights analogous to those set
forth in this Recital and any and all other proprietary rights relating to
intangible property, and (vi) divisions, continuations, renewals, reissues and
extensions of the foregoing now existing, hereafter filed, issued or acquired,
shall constitute the “Intellectual Property Rights” for all purposes of this
Agreement; and
 
WHEREAS, for the mutual benefit of the Parties, Licensor desires to (i) provide
to Licensee certain website hosting and related services in connection with the
operation of the Site, as described in Article 1 below (collectively, the “Site
Services”); and (ii) grant to Licensee certain exclusive license rights to
further develop and Exploit (as defined below in Section 2.1) the Intellectual
Property Rights and/or the Products, pursuant to the terms and conditions of
this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties mutually agree as follows:
 


 
1

--------------------------------------------------------------------------------

 


ARTICLE 1
SITE SERVICES


1.1 Description of Services.  During the term of this Agreement, Licensor agrees
to provide to Licensee the Site Services, pursuant to the terms and conditions
as set forth in this Agreement, including, without limitation, the Service Level
Agreement attached hereto as Exhibit A (the “SLA”).  Except as otherwise
expressly set forth herein, Licensor solely shall be responsible for all
methods, means, techniques, sequences and procedures and for coordinating all
portions of the Site Services.  Any change in the scope of the Site Services
shall be made only in writing executed by authorized representatives of both
Parties.  The applicable terms and conditions of this Agreement will apply to
any and all additional services agreed to by the Parties.  The Site Services
will include the following:
 
(a) Licensor will be solely responsible for housing, maintaining, supporting and
operating the Site for all functions pertaining to this Agreement.
 
(b) Licensor will be solely responsible for maintaining, supporting and
developing software necessary to operate the Site and perform the Site Services
hereunder.
 
(c) Licensor will be solely responsible for providing, updating, uploading and
maintaining any and all files, pages, data, works, information and/or materials
on, within, displayed, linked or transmitted to, from or through the Site,
including, without limitation, trade or service marks, images, photographs,
illustrations, graphics, audio clips, video clips, e-mail or other messages,
metatags, domain names, look and feel of the Site, software and text
(collectively, the “Content”).  Licensor shall retain all right, title and
interest in and to the Content and all legally protectable elements, derivative
works, modifications and enhancements thereto, whether or not developed by
Licensor, Licensee or any contractor, subcontractor or agent for either
Party.  To the extent that ownership of the Content does not automatically vest
in Licensor by virtue of this Agreement or otherwise, Licensee agrees to
transfer and assign to Licensor all right, title and interest in and to such
Content.  Notwithstanding the foregoing, Licensor shall comply with requests of
Licensee to immediately remove Content that Licensee deems, in its reasonable
discretion, objectionable or offensive.
 
(d) Each of Licensor and Licensee will be solely responsible for designating a
system administrator and maintaining a dedicated database server and related
computer equipment necessary for providing and/or accessing the Site Services,
as applicable.  In the event that additional hardware, firm ware, server
capacity, or equipment becomes necessary (collectively, the “Equipment”) in
providing and/or accessing the Site Services, as applicable, each of Licensor
and Licensee shall be solely responsible for their individual respective costs
in acquiring such Equipment.
 
(e) Licensor will upload and obtain all releases, consents and such other
arrangements as may be necessary in operating the Site and providing the Site
Services and the Content as set forth herein.
 
(f) Licensor will use its best efforts to ensure that the Site is correctly
tuned and utilized to provide optimal performance and utilization to at least
the minimum performance standards specified in the SLA.
 
(g) Licensor will consult with Licensee as necessary to facilitate the
performance of the Site Services as contemplated in this Article 1, including,
without limitation, evaluating the need on an annual basis, or as otherwise
agreed to by the Parties, to redesign the Site to keep it looking fresh and to
utilize the latest technology to drive advertising revenue and increase the
number of members included in the Database.
 
2

--------------------------------------------------------------------------------


 
(h) Licensor will provide to Licensee prompt and responsive customer support in
connection with the Site Services and will designate a support representative to
Licensee for the term of this Agreement.  Licensee shall appoint a designated
person as the primary contact for all Site Services to be provided by
Licensor.  Such assistance shall be provided by Licensor to Licensee without
charge.
 
(i) Except as otherwise set forth herein, Licensor shall have the exclusive
right to manage all resources used in providing the Site Services as Licensor
deems appropriate, including, without limitation, the right to relocate and
substitute computer equipment, personnel and other resources, and to change
computer configurations and procedures.
 
ARTICLE 2
 
LICENSE GRANT
 
2.1 Exclusive License Grant.  Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts, as
of the Effective Date, a perpetual and exclusive right and license: (a) to
develop and Exploit the Intellectual Property Rights and/or the Products in the
United States (the “Territory”) to increase Database membership within the
Territory and generate advertising revenue in furtherance of the Revenue-Sharing
Model; and (b) to use any other intellectual property rights now held or
hereafter acquired or controlled by Licensor that may be necessary or useful to
Licensee in connection with its Exploitation of the Intellectual Property Rights
and/or the Products within the Territory.  “Exploit,” and any form of such word,
shall mean the making, having made, importation, use or development of the
Intellectual Property Rights and/or the Products.
 
ARTICLE 3     
 
CONSIDERATION
 
3.1 Initial License Fee.  In consideration of the Services (as defined below in
Section 4.1) to be provided to Licensee and the rights and licenses granted to
Licensee by Licensor under this Agreement, Licensee shall pay to Licensor an
amount equal to One Million Dollars ($1,000,000) (the “Initial License Fee”) in
the aggregate.  The Initial License Fee shall be payable as follows:  (a) Five
Hundred Thousand Dollars ($500,000) on May 23, 2008 via wire transfer of
immediately available funds to an account designated by Licensor; and (b) an
aggregate of Five Hundred Thousand Dollars ($500,000) in installments that each
equal twenty percent (20%) of Licensee’s existing cash balance effective as of
the last day of each calendar month, to be paid on or before the tenth (10th)
day of each calendar month for the preceding calendar month, as applicable,
until such payment is made in full.
 
3.2 Monthly Royalty Payments From Net Local Advertising Revenue.
 
(a) In addition to the Initial License Fee, Licensee agrees to pay to Licensor
twenty-five percent (25%) of Licensee’s Net Local Advertising Revenue (“Licensee
Royalty Payments”).  Licensee shall determine its Net Local Advertising Revenue
on a monthly basis, with all Licensee Royalty Payments to be made by Licensee to
Licensor on or before the tenth (10th) day of each calendar month for the
preceding calendar month.  “Net Local Advertising Revenue” shall mean Licensee’s
gross advertising revenues derived from its Exploitation of the Intellectual
Property Rights and/or the Products on a local scale, less commissions equal to
fifteen percent (15%) of such gross advertising revenues payable to members in
the Territory that assisted Licensee in generating such revenues.
 
3

--------------------------------------------------------------------------------


 
(b) Licensor, or its duly authorized representative, shall be entitled, at its
own expense and during normal business hours, to conduct an audit of Licensee’s
books and records related to Licensee’s Net Local Advertising Revenue to verify
the amount due to Licensor for each such month.  Any such audit shall be
commenced within thirty (30) days following Licensor’s receipt of the Licensee
Royalty Payment for the applicable calendar month, or such audit right shall be
deemed waived.
 
3.3 Monthly Royalty Payments From Gross National Advertising Revenue.
 
(a) In consideration for Licensee’s efforts in Exploiting the Intellectual
Property Rights and/or the Products, Licensor agrees to pay to Licensee
twenty-five percent (25%) of Licensor’s Gross National Advertising Revenue
(“Licensor Royalty Payments”).  Licensor shall determine its Gross National
Advertising Revenue on a monthly basis, with all Licensor Royalty Payments to be
made by Licensor to Licensee on or before the tenth (10th) day of each calendar
month for the preceding calendar month.  “Gross National Advertising
Revenue”  shall mean any and all gross advertising revenues derived from
Licensor’s global business operations and/or Licensee’s Exploitation of the
Intellectual Property Rights and/or Products on a national scale within the
Territory, which amounts shall be received directly and determined by Licensor.
 
(b)  Licensee, or its duly authorized representative, shall be entitled, at its
own expense and during normal business hours, to conduct an audit of Licensor’s
books and records related to Licensor’s Gross National Advertising Revenue to
verify the amount due to Licensee for each such month.  Any such audit shall be
commenced within thirty (30) days following Licensee’s receipt of the Licensor
Royalty Payment for the applicable calendar month, or such audit right shall be
deemed waived.
 
3.4 Taxes.  Licensee shall be responsible for the payment of any federal, state,
local or withholding taxes, which may apply to the transactions contemplated by
this Agreement; provided, however, Licensor shall be responsible for the payment
of any such taxes in connection with Licensor Royalty Payments.  Under no
circumstances will Licensee be responsible for any franchise-related taxes or
taxes based on Licensor’s gross or net income.
 


ARTICLE 4
 
SUPPORT SERVICES
 
4.1 Support Services.  Promptly following the Effective Date and throughout the
term of this Agreement, in addition to the Site Services, Licensor agrees to
provide to Licensee certain support services necessary and/or useful for
Licensee’s Exploitation of the Intellectual Property Rights and/or the Products
and the maximization of its Net Local Advertising Revenue (collectively, the
“Support Services,” together with the Site Services, the “Services”).  Except as
otherwise expressly set forth herein, Licensor solely shall be responsible for
all methods, means, techniques, sequences and procedures and for coordinating
all portions of the Support Services.  Any change in the scope of the Support
Services shall be made only in writing executed by authorized representatives of
both Parties.  The applicable terms and conditions of this Agreement will apply
to any and all additional support services agreed to by the Parties.  The
Support Services will include the following:
 
(a) Licensor will be solely responsible for creating and maintaining applicable
terms and conditions and other features that enable potential advertisers to
efficiently register and purchase advertising (the “Advertising Procedures”).
 
4

--------------------------------------------------------------------------------


 
(b) Licensor will create and maintain a secure, online payment account to
directly receive Gross National Advertising Revenue from advertisers that
register for and purchase national advertising.  Licensor will pay to Licensee
the Licensor Royalty Payments from such account, pursuant to Section 3.3(a).
 
(c) Licensor will be solely responsible for tracking registered advertisers and
all advertising revenue that corresponds to each advertiser.  Licensor further
shall collect any and all sales tax attributed to Gross National Advertising
Revenue.
 
(d) Licensor shall determine members’ advertising revenue share and make any and
all distributions of such advertising revenue to members, pursuant to its
Revenue-Sharing Model.
 
(e) Licensor shall be solely responsible for issuing any and all 1099 tax forms
to members within the Territory that received distributions from Licensor
pursuant to the Revenue-Sharing Model
 
(f) Licensor will consult with Licensee and will consider Licensee’s input on an
ongoing basis (i) regarding the Support Services described in Subsections (a)
through (e); and (ii) to further create, develop and/or improve, as applicable,
the Database, the Revenue-Sharing Model and the future business enterprises
model.
 
4.2 Licensee’s Obligations.  During the term of this Agreement, Licensee’s
obligations in connection with the Database, the Revenue-Sharing Model and
related matters will include the following:
 
(a) Licensee shall be solely responsible for collecting any and all sales tax
attributed to Gross Local Advertising Revenue.
 
(b) Licensee shall be solely responsible for issuing any and all 1099 tax forms
to members within the Territory that received commissions from Licensee pursuant
to the member commission program.
 
(c) Licensee will create and maintain a secure, online payment account to
directly receive Gross Local Advertising Revenue from advertisers that register
for and purchase local advertising.  Licensee will pay to Licensor the Licensee
Royalty Payments from such account, pursuant to Section 3.2(a).
 
(d) Licensee will consult with Licensor and will consider Licensor’s input on an
ongoing basis (i) regarding Licensee’s obligations described in Subsections (a)
through (c); and (ii) to further create, develop and/or improve, as applicable,
the Database, the Revenue-Sharing Model and the future business enterprises
model.
 
ARTICLE 5
COMPLIANCE WITH LAWS
 
5.1 Compliance.
 
(a) Licensor will perform the Services in conformance with applicable federal,
state and local laws, regulations and rules.
 
(b) Licensee will Exploit the Intellectual Property Rights and/or the Products
in conformance with (i) applicable federal, state and local laws, regulations
and rules; and (b) standard operating guidelines established by Licensor and
conveyed to and agreed upon by Licensee.
 
5

--------------------------------------------------------------------------------


 
5.2 No False or Misleading Statements.  Without limiting the generality of the
other provisions of this Article 5, each Party agrees not to make any false or
misleading statements to or concerning the other Party, including, but not
limited to, the other Party’s performance and commitments, or engage in any
illegal, deceptive, unethical or improper acts in connection with performing its
obligations hereunder.
 


ARTICLE 6
 
CONFIDENTIAL INFORMATION; NON-DISCLOSURE
 
6.1 Confidential Information.  Each Party may provide to the other certain of
its confidential, proprietary and trade secret business or technical information
in connection with this Agreement (collectively, "Confidential
Information").  Confidential Information includes, but is not limited to,
technical data, know-how, information relating to research, products, software,
services, development, inventions, processes, engineering, marketing,
techniques, clients and their customers, pricing, internal procedures, business
and marketing plans or strategies, finances, employees and business
opportunities disclosed by a Party to the receiving Party, either directly or
indirectly, in any form whatsoever (including, but not limited to, in writing,
in machine readable or other tangible form, orally or visually): (a) that is a
trade secret under applicable law; (b) that has been marked as "confidential" or
"proprietary" or similar legend; (c) whose confidential nature has been made
known by the disclosing Party, orally or in writing, to the receiving Party; (d)
that due to its character and nature, a reasonable person under like
circumstances would treat as confidential; or (e) discussions relating to such
information whether these discussions occur prior to, concurrent with, or
following disclosure of such information.  The receiving Party will preserve the
confidentiality of all Confidential Information that is provided by the
disclosing Party or obtained by the receiving Party in connection with the
Agreement, and shall not, without the prior written consent of the disclosing
Party, disclose or make available to any person, or use for its own or any other
person's benefit, other than as necessary in connection with this Agreement, any
Confidential Information of the disclosing Party.  The receiving Party shall
exercise a commercially reasonable level of care to safeguard Confidential
Information of the other Party against improper disclosure or use, commensurate
with the sensitivity of such information.  All Confidential Information and the
results derived in any way from Confidential Information will at all times
remain the sole property of the disclosing Party.
 
6.2 Exclusions.  Information will not be considered Confidential Information if
it is: (a) already available to the public other than by a breach of this
Agreement; (b) rightfully received from a third party not in breach of any
obligation of confidentiality; (c) independently developed by personnel or
agents of one Party without access to the Confidential Information of the other;
or (d) proven to be already known to the recipient at the time of disclosure.
 
6.3 Non-Disclosure.  The receiving Party will not disclose any Confidential
Information without the disclosing Party’s prior written consent, unless such
action: (a) is required by law or regulation, but only to the extent and for the
purposes of such law or regulation; (b) is in response to a valid order of a
court or other governmental body but only to the extent of and for the purposes
of such order, and only if the receiving Party first notifies the disclosing
Party of the order and permits the disclosing Party to seek an appropriate
protective order; or (c) is with written permission of the disclosing Party, in
compliance with any terms or conditions set by the disclosing Party regarding
such disclosure.
 
6

--------------------------------------------------------------------------------


 
6.4 Return.  Upon termination or expiration of this Agreement for any reason,
each Party shall return to the other Party all Confidential Information of the
other Party. The obligations in this Article 6 will survive any termination of
this Agreement.
 
ARTICLE 7
 
INTELLECTUAL PROPERTY RIGHTS
 
7.1 Title.  The Parties hereby acknowledge and agree that Licensor owns any and
all right, title and interest in and to the Intellectual Property Rights and the
Products, subject only to the license granted to Licensee under this Agreement,
and Licensor shall be solely responsible for the Site, the Content and complying
with all applicable laws in providing the Services.
 
7.2 Ownership of Pre-Existing Intellectual Property Rights.  The Parties hereby
acknowledge and agree that any Intellectual Property Rights owned by Licensor
prior to the Effective Date shall remain owned by Licensor following the
Effective Date.
 
7.3 Ownership of Future Intellectual Property Rights.  The Parties hereby
acknowledge and agree that all right, title and interest in and to any and all
intellectual property rights that arise after the Effective Date and are related
to the Products shall be owned by Licensor, regardless of which Party creates,
discovers or invents the same, and shall constitute “Intellectual Property
Rights” subject to the license rights granted to Licensee hereunder.
 
7.4 Disclosure of Additional Intellectual Property.  The Parties acknowledge and
agree that Licensor shall provide to Licensee written reports summarizing, among
other things, improvements, enhancements, modifications, discoveries, inventions
and additions to the Intellectual Property Rights and/or the Products.  Such
additional intellectual property shall be subject to the license grants set
forth herein at no additional cost to Licensee.
 
7.5 Unauthorized Use; Infringement.  If, at any time after during the term of
this Agreement, Licensee becomes aware of any unauthorized use, or suspected
unauthorized use, of any aspect of the Intellectual Property Rights and/or the
Products, Licensee shall promptly notify Licensor in writing.
 
7.6 Prosecution of Intellectual Property Rights. Licensor shall have the sole
right, at its cost and expense, to obtain, prosecute and maintain throughout the
world the Intellectual Property Rights, as applicable.  Licensee shall cooperate
fully with Licensor in the preparation, filing, prosecution, enforcement and
maintenance of the Intellectual Property Rights, as applicable, throughout the
Territory.  Such cooperation includes (a) promptly executing all papers and
instruments and requiring employees to execute such papers and instruments as
reasonable and appropriate so as to enable Licensor to file, prosecute, enforce
and maintain its Intellectual Property Rights in the Territory; (b) promptly
informing Licensor in reasonable detail of any improvements or modifications of
Licensee; and (c) promptly informing Licensor of any matters of which Licensee
may be aware that may affect the preparation, filing, prosecution or maintenance
of any Intellectual Property Rights in the Territory.  Licensee agrees that it
will not take any action that jeopardizes Licensor’s intellectual property
rights or acquire any rights, other than as set forth herein, in the
Intellectual Property Rights and/or the Products.
 
7.7 Further Assurances; Cooperation.  Each Party further agrees to execute,
acknowledge and deliver to the requesting Party such other instruments of
conveyance and transfer and will take such other actions and execute,
acknowledge and deliver such other documents, certifications and further
assurances as the requesting Party may reasonably require in order to: (a) vest
more effectively in the requesting Party any rights transferred hereby,
including but not limited to, obtaining registration or regulatory approval of
any rights granted hereunder or derivative works thereof; or (b) better enable
the requesting Party to exercise the rights acquired by such Party
hereunder.  Each of the
 
7

--------------------------------------------------------------------------------


 
Parties hereto will cooperate with the other and execute and deliver to the
other Party such other instruments and documents and take such other actions as
may be reasonably requested from time to time by any other Party as necessary to
carry out, evidence and confirm the intended purposes of this
Agreement.  Licensor will not take any action that jeopardizes Licensee’s rights
granted hereunder.  Licensor further will not assert any rights it now holds or
may later acquire against Licensee, and shall be deemed to have waived the right
to assert any claim, for any alleged infringement in connection with Licensee’s
development or Exploitation of the Intellectual Property Rights and/or the
Products.
 
7.8 Non-Circumvention.  Licensor shall not at any time following the Effective
Date attempt in any manner to circumvent or adversely affect, whether directly
or indirectly, Licensee as it relates to Licensee’s Exploitation of the
Intellectual Property Rights and/or the Products in the Territory.
 


ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES
 
8.1 Licensor’s Representations and Warranties.  Licensor hereby represents and
warrants to Licensee, as of the Effective Date, as follows:
 
(a) Licensor is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada.
 
(b) The execution, delivery and performance of this Agreement by Licensor and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action.
 
(c) This Agreement is a legally valid and binding obligation of Licensor,
enforceable in accordance with its respective terms.
 
(d) There are not any orders, judgments, injunctions or directives of any court
or any government agency that would restrain, limit or otherwise interfere with
Licensor’s performance of the Services or any of its obligations hereunder.
 
(e) Licensor further represents and warrants to Licensee that: (i) Licensor is
the lawful owner of the Intellectual Property Rights and the Products, free and
clear of all liens, claims, security interests, charges and encumbrances of any
kind, and has the full legal right to grant to Licensee the license as set forth
herein and in accordance with this Agreement; (ii) there are no claims,
litigation or proceedings pending or threatened against Licensor with respect to
the Intellectual Property Rights and/or the Products, or any component thereof,
alleging infringement of any person’s or entity’s intellectual property rights
(including interference, cancellation or other protest); (iii) there are no
claims, litigation or proceedings pending or threatened alleging infringement of
any intellectual property rights of any person or entity that could impact
Licensor’s ability to grant the license as set forth herein; (iv) Licensor has
no knowledge of any misrepresentations, omissions or other inequitable conduct
that may have an adverse effect on the Intellectual Property Rights and/or the
Products; and (v) to Licensor’s knowledge, neither the performance of the
Services or any of its obligations hereunder, nor the furnishing or Exploitation
of the Intellectual Property Rights and/or the Products, will in any way
infringe or otherwise violate any intellectual property rights, non-disclosure
agreement, or other rights of any third party.
 
(f) Licensor has no knowledge of any intellectual property rights other than its
Intellectual Property Rights that may be necessary or useful to Exploit the
Products.
 
8

--------------------------------------------------------------------------------


 
(g) Licensor has not filed any patent applications or been issued any patents in
connection with the Intellectual Property Rights and/or the Products.  Licensor
reserves its right to obtain a patent(s) with respect to the Intellectual
Property Rights and/or the Products.
 
8.2 Licensee’s Representations and Warranties.  Licensee hereby represents and
warrants to Licensor, as of the Effective Date, as follows:
 
(a) Licensee is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada.
 
(b) The execution, delivery and performance of this Agreement by Licensee and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action.
 
(c) This Agreement is a legally valid and binding obligation of Licensee,
enforceable in accordance with its respective terms.
 
(d) There are not any orders, judgments, injunctions or directives of any court
or any government agency that would restrain, limit or otherwise interfere with
Licensee’s performance of its obligations hereunder.
 
(e) The consummation of the transactions contemplated hereunder will not alter,
impair or modify any of Licensor’s rights in the Intellectual Property Rights
and/or the Products, except to the extent provided for in this Agreement.
 
ARTICLE 9
 
INDEMNIFICATION
 
9.1 Indemnification by Licensor.  Licensor hereby agrees that it shall be
responsible for, indemnify, hold harmless and defend Licensee, its affiliates
and their respective directors, officers, employees, consultants, licensees,
agents, representatives and other persons acting under Licensee’s authority, and
their respective heirs, successors and assigns (collectively, “Licensee
Indemnitees”), from and against any and all damages suffered or incurred by any
Licensee Indemnitees arising out of, relating to, resulting from or in
connection with any third party claims arising out of or relating to:
 
(a) The breach of any representation or warranty by Licensor herein.
 
(b) The default by Licensor in the performance or observance of any of its
obligations to be performed or observed hereunder.
 
(c) Any complaint alleging facts inconsistent with Licensor’s representation and
warranty set forth in Section 8.1(d)(i).
 
9.2 Indemnification by Licensee.  Licensee hereby agrees that it shall be
responsible for, indemnify, hold harmless and defend Licensor, its affiliates
and their respective directors, officers, employees, consultants, licensees,
agents, representatives and other persons acting under Licensor’s authority, and
their respective heirs, successors and assigns (collectively, “Licensor
Indemnitees”), from and against any and all damages suffered or incurred by any
Licensor Indemnitees arising out of, relating to, resulting from or in
connection with any third party claims arising out of or relating to:
 
9

--------------------------------------------------------------------------------


 
(a) The breach of any representation or warranty by Licensee herein.
 
(b) The default by Licensee in the performance or observance of any of its
obligations to be performed or observed hereunder.
 
(c) The Exploitation by Licensee of the Intellectual Property Rights and/or the
Products; provided, however, that Licensor is named as a party in such
applicable lawsuit and such lawsuit is does not result from a breach of any
representation or warranty by Licensor.
 
ARTICLE 10
 
DISPUTE RESOLUTION
 
10.1 Negotiation.  Prior to engaging in any formal dispute resolution with
respect to any dispute, controversy or claim arising out of or in relation to
this Agreement or the breach, termination or invalidity of this Agreement, an
executive officer of each Party shall attempt to resolve such dispute for a
period of not less than thirty (30) days.
 
10.2 Arbitration.  Failing an amicable settlement pursuant to Section 10.1, any
dispute will finally be settled by binding arbitration before a single
arbitrator (the “Arbitrator”) who will be jointly appointed by the Parties. The
Arbitrator shall self-administer the arbitration proceedings utilizing the
Commercial Rules of the American Arbitration Association (the “Association”);
provided, however, the Association shall not be involved in administration of
the arbitration.  The Arbitrator must be a retired judge of a state or federal
court of the United States or a licensed lawyer with at least ten (10) years of
corporate or commercial law experience from a law firm with at least ten (10)
attorneys and at least an AV rating by Martindale Hubbell.  If the Parties
cannot agree on an Arbitrator, either Party may request a state or federal court
in Las Vegas, Nevada to appoint an Arbitrator which appointment will be final.
 
The arbitration will be held in Las Vegas, Nevada.  Each Party will have
discovery rights as provided by the United States Federal Rules of Civil
Procedure within the limits imposed by the Arbitrator; provided, however, that
all such discovery will be commenced and concluded within sixty (60) days of the
selection of the Arbitrator.  It is the intent of the Parties that any
arbitration will be concluded as quickly as reasonably practicable.  Once
commenced, the hearing on the disputed matters will be held four (4) days a week
until concluded, with each hearing date to begin at 9:00 a.m. and to conclude at
5:00 p.m.  The Arbitrator will use all reasonable efforts to issue the final
written report containing award or awards within a period of five (5) business
days after closure of the proceedings.  Failure of the Arbitrator to meet the
time limits of this Section 10.2 will not be a basis for challenging the
award.  The Arbitrator will not have the authority to award punitive damages to
either Party.  Each Party will bear its own expenses, but the Parties will share
equally the expenses of the Arbitrator.  The Arbitrator shall award attorneys’
fees and other related costs payable by the losing Party to the successful Party
as it deems equitable.  This Agreement will be enforceable, and any arbitration
award will be final and non-appealable, and judgment thereon may be entered in
any court of competent jurisdiction.  Notwithstanding the foregoing, claims for
injunctive relief may be brought in a state or federal court in Las Vegas,
Nevada.
 
10

--------------------------------------------------------------------------------


ARTICLE 11
 
TERM; TERMINATION
 
11.1 Term.  This Agreement shall remain in full force and effect for a period of
ten (10) years commencing on the Effective Date and continuing thereafter and
shall be automatically renewed for additional ten (10) year periods, unless
earlier terminated during the then-current term pursuant to Section 11.2
below.  Upon the effective date of each renewal term, as applicable, Licensee
shall be required to pay to Licensor the Initial License Fee, as adjusted for
interim changes in the Consumer Price Index as determined by the United States
Department of Labor for such applicable period.
 
11.2 Termination.  This Agreement may be terminated by (a) the non-breaching
Party as a result of a material breach of this Agreement by the other Party, but
only after the breaching Party is given written notice of the non-breaching
Party’s intent to terminate and the breaching Party fails to cure such breach
within thirty (30) days of such notice; (b) by either Party if the other Party
ceases to actively conduct its business, files a voluntary petition for
bankruptcy or has filed against it an involuntary petition for bankruptcy,
becomes unable to pay its debts as they become due, makes a general assignment
for the benefit of its creditors, or applies for the appointment of a receiver
or trustee for substantially all of its property or assets or permits the
appointment of any such receiver or trustee who is not discharged within thirty
(30) days of such appointment; or (c) upon written agreement by the Parties.
 
11.3 Effect of Termination.  Upon the effective date of termination of this
Agreement, and in addition to the requirements set forth in Section 6.4,
Licensor shall cease providing the Services and Licensee shall immediately cease
Exploiting the Intellectual Property Rights and/or the Products, except as may
be specifically approved in writing by the Parties.  Upon termination, this
Agreement will continue to govern the Parties’ rights and obligations with
respect to the Services provided by Licensor and the Exploitation of the
Intellectual Property Rights and/or the Products by Licensee prior to
termination.
 
ARTICLE 12
LIMITATION OF LIABILITY


EXCEPT FOR ANY DAMAGES ARISING PURSUANT TO ARTICLE 8 (REPRESENTATIONS AND
WARRANTIES), NO PARTY WILL BE LIABLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS ARISING OUT OF OR RELATED
TO THIS AGREEMENT, EVEN IF THE PARTIES HAVE KNOWLEDGE OF THE POSSIBILITY OF SUCH
DAMAGES AND WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE.
  
ARTICLE 13
 
MISCELLANEOUS
 
13.1 Notices.  All notices or other communications required or permitted to be
given under this Agreement shall be in writing and addressed to the other Party
as follows and shall be deemed effectively given on the earliest of:  (a) when
delivered, if personally delivered; (b) on the third (3rd) business day
following the date of mailing if delivered by certified or registered mail,
return receipt requested; (c) on the date of transmission, if delivered by
facsimile or email transmission; or (d) when received by the Party to whom
notice is intended or required to be given.
 


 
11

--------------------------------------------------------------------------------

 


 
If to Licensee:
ZZPARTNERS, INC.

 
319 Clematis Street, Suite 703

 
West Palm Beach, FL 33401

 
Attn:  Barry Hollander, Chief Financial Officer

Facsimile:  561-514-9044
Email:  hollanderb@aol.com


 
with a copy to:
Maslon Edelman Borman & Brand, LLP

 
90 South Seventh Street, Suite 3300

 
Minneapolis, MN  55402-4140

 
Attn:  William M. Mower, Esq.

 
Facsimile:  (612) 642-8358

 
Email:  bill.mower@maslon.com



 
If to Licensor:
ZENZUU, INC.

5455 Durango Street, Suite 1451
Las Vegas, NV 89113
 
Attn:  Huong Lisenbee

 
Facsimile: 702-258-6134

 
Email:  viewtom@gmail.com



13.2 Force Majeure.  In no event will either Party be liable to the other for
any delay or other failure to perform under this Agreement that is solely caused
by the other Party, acts of God, acts of the public enemy, floods, fires, wars
and is not a result of such non-performing Party’s negligence.  Such a condition
shall not be grounds for termination, as long as the non-performing Party takes
reasonable steps to remedy the problem causing such non-performance, as
applicable.
 
13.3 Relationship.  The performance of each Party hereunder is undertaken as an
independent contractor and not as an agent or partner of the other
Party.  Neither Party shall enter into or incur, or hold itself out to third
parties as having authority to enter into or incur on behalf of the other Party,
any contractual obligation, expense, or liability whatsoever.
 
13.4 Nomination of Board of Directors.  Noteholders holding certain convertible
promissory notes (collectively, the “Notes”) that are issued pursuant to the
terms of that certain Confidential Offering Memorandum of the Company dated May
14, 2008 shall have the right to appoint fifty percent (50%) of the directors to
serve on Licensee’s Board of Directors until such Notes are satisfied, either
through conversion or redemption.  Upon any such conversion or redemption of the
Notes, Licensor shall have the right to nominate a majority of its Board of
Directors.
 
13.5 Advertising and Promotional Materials.  Licensee shall provide to Licensor
samples of any and all advertising and promotional materials that refer or
relate to the Products (the “Promotional Materials”) prior to Licensee’s
distribution of such Promotional Materials.  If Licensor fails to affirmatively
disapprove of the Promotional Materials within five (5) business days of
Licensor’s receipt of Licensee’s submission, the right of which shall be in
Licensor’s sole discretion, Licensor will be deemed to have approved such
Promotional Materials in the form as submitted and Licensee will be permitted to
use such Promotional Materials.  Upon Licensor’s reasonable request from time to
time during the term of this Agreement, Licensee will provide to Licensor
samples of then-current Promotional Materials that Licensee is utilizing in
connection with its efforts to Exploit the Intellectual Property Rights and/or
the Products.
 
12

--------------------------------------------------------------------------------


 
13.6 Assignment.  This Agreement, and all applicable rights and obligations
hereunder, are personal to Licensee and shall not, without Licensor’s prior
written approval (which may be withheld in Licensor’s sole discretion), be
assigned, sublicensed, mortgaged or otherwise encumbered by Licensee, except
that Licensee may freely assign any of its rights or obligations hereunder (a)
to a wholly-owned subsidiary of Licensee; provided, however, in such instance,
Licensee shall remain fully liable for all obligations imposed on Licensee under
this Agreement; or (b) pursuant to a merger or other business combination.  Any
attempt by Licensee to grant a sublicense or to assign, mortgage or encumber the
Agreement, other than as contemplated by this Section 13.6, shall be void and
constitute a material breach of this Agreement.  This Agreement and any and all
rights and obligations of Licensor may be assigned by Licensor without the prior
written consent of Licensee; provided, however, no such assignment shall release
Licensor from its obligations hereunder.  
 
13.7 Governing Law.  This Agreement shall be interpreted and construed, and the
legal relationships created hereby shall be construed in accordance with the
laws of the State of Nevada, without regard to its conflicts-of-law principles.
 
13.8 Successors.  This Agreement shall be binding upon and inure to the benefit
of the successors or permitted assigns of a Party hereto.
 
13.9 No Third-Party Beneficiaries.  The Parties intend that this Agreement will
not benefit or create any right or cause of action in or on behalf of any person
or entity other than the Parties.
 
13.10 Attorneys’ Fees.  In the event of any litigation, arbitration or other
legal proceedings arising out of or related to this Agreement, the prevailing
Party shall be entitled to reasonable attorneys’ fees and all costs of
proceedings incurred in enforcing this Agreement.
 
13.11 Modification and Non-Waiver.  No modification of this Agreement and no
waiver of any breach of this Agreement will be effective unless in writing and
signed by an authorized representative of the Party against whom enforcement is
sought.  The failure of either Party to insist upon the strict performance of
any of the provisions of this or the failure of either Party to exercise any
right or remedy hereby reserved shall not be construed as a waiver of any such
provisions, rights or remedies, or as a waiver of any subsequent breach thereof.
 
13.12 Interpretation.  Article and Section headings are provided for convenience
only and are not to be used to construe or interpret this Agreement.  Whenever
the words “include” or “including” are uses in this Agreement, they will be
deemed to be followed by the words “without limitation.”
 
13.13 Severability.  If any provision of this Agreement shall be held by a court
of competent jurisdiction to be invalid or unenforceable, such unenforceability
or invalidity shall not render this Agreement invalid as a whole and, in such
event, such provision shall, if possible, be changed and interpreted so as best
to accomplish the objective of such unenforceable or invalid provision.
 
13.14 Entire Understanding.  This Agreement, including the Recitals and the SLA
and other exhibits to this Agreement that are incorporated by reference herein,
constitutes the exclusive and entire agreement between the Parties with respect
to the subject-matter hereto and as of the Effective Date supersedes all prior
or contemporaneous agreements, negotiations, representations and proposals,
written or oral, relating to its subject-matter.  Neither Party will be bound or
liable to the other Party for any representation, promise or inducement made by
any agent or person in the other’s employ that is not embodied in this
Agreement.
 


 
13

--------------------------------------------------------------------------------

 


13.15 Counterparts; Facsimile.  This Agreement may be executed in counterparts,
each of which shall be considered an original.  This Agreement may be executed
by one or more of the parties by facsimile or email transmitted signature and
each party agrees that the reproduction of signatures by way of telecopying
device or by an email transmitted data file (e.g. .pdf file) will be treated as
though such reproductions were executed originals.
 
Signature Page Follows
 


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Website Hosting and License
Agreement as of the Effective Date.
 
LICENSEE:
ZZPARTNERS, INC,
a Nevada corporation
 
 
By: /s/Barry Hollander
      Barry Hollander, Chief Financial Officer
LICENSOR:
ZENZUU, INC.,
a Nevada corporation
 
 
By: /s/ Huong Lisenbee
        Huong Lisenbee
   



 


 
15

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Terms and Conditions of Service Level Agreement


Introduction.


Licensor and Licensee, as Parties to that certain Website Hosting and License
Agreement (the “Agreement”), hereby acknowledge and agree that the following
terms and conditions of this Service Level Agreement (the “SLA”) shall be
incorporated by reference into the Agreement as of the Effective
Date.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.


Period.


The service levels set forth in this Exhibit A shall be effective as of the
Effective Date and shall continue throughout the term of the Agreement.


Availability.


Licensor will make the Site available, except during periods of Excused
Downtime. “Excused Downtime” shall mean times when the Site is not available
solely as the result of the occurrence of one or more of the following causes,
and provided that Licensor is otherwise in compliance with its obligations
hereunder:  (i) a security threat that may cause significant damage to
Licensor’s Equipment; (ii) the failure and replacement of non-redundant Site
components; (iii) force majeure events as described in Section 13.2 of the
Agreement; (iv) mutually agreed upon outages; and (v) the negligence or willful
misconduct of Licensee or any third party.


The maximum amount of time measured monthly that the Site may be unavailable
will not exceed one percent (1%) per month, excluding Excused Downtime.  If the
unavailability exceeds one percent (1%) in any given month, Licensor will pay to
Licensee the applicable percentage of the applicable Licensee Royalty Payments
due Licensor for the month the unavailability occurred, as provided below in
Table A (referred to herein as an “SLA Credit”).  Licensee shall be responsible
for tracking unavailability and determining applicable SLA Credits, as evidenced
by the system archives and applicable written records.  SLA Credits will be
calculated at the end of each month and credited to Licensee within thirty (30)
days.  In no case shall the total monthly SLA Credit exceed one hundred percent
(100%) of the applicable monthly Licensee Royalty Payment payable to Licensor.


Table A.


Availability Percentage
SLA Credit
100 - 99
0
98.99 - 97
10%
96.99 - 95
25%
94.99 - 93
50%
92.99 or less
100%





 
16

--------------------------------------------------------------------------------

 


Business Continuation.


Licensor represents and warrants to Licensee that it has an industry-standard
business continuity plan and a disaster recovery plan (collectively, the
“Plans”) to protect against any disaster that would affect Licensor’s ability to
provide the Services in accordance with the terms of the Agreement.  Licensor
shall maintain backup servers, equipment, software and telecommunications
connections that enable Licensor to provide Services on and from such backup
servers promptly following notice of any disruption of Services.




17

 